          Case 1:20-cr-00078-AT Document 145 Filed 10/07/20 Page 1 of 2

L AW O FFICES OF J ILL R. S HELLOW
______________________________________________________

Telephone: 212.792.4911 / Fax: 212.792.4946
All correspondence to: 80 Broad Street, Suite 190                                     10/7/2020

All Correspondence During COVID Pandemic:
Post Office Box 612 / Hastings on Hudson, NY 10706


                                     October 7, 2020



VIA ECF AND EMAIL
The Honorable Analisa Torres
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007
Torres_NYSDChambers@nysd.uscourts.gov

       RE:    United States v. Allan Gonzalez, 20-cr-78 (AT)

Dear Judge Torres:

       This letter is written in response to the Court’s inquiry of October 2, 2020 about the
conference scheduled for October 19. The defense lawyers suggest that the October
conference be adjourned until January 6, 2021, the day that the trial is scheduled to start. As
discussed below, we believe that the trial should be adjourned sine die. The Government
consents to these requests.

        The reality is that it is unlikely that a jury can be impaneled in January 2021 for a
multi-defendant case. The conditions in New York City change day to day, and trial dates are
being determined by a committee of the District Judges taking into consideration the needs
of other similarly and dissimilarly situated defendants and the limitations of the courthouses.
At this point, leaving the January trial date in place and setting a briefing schedule, in a case
with 11 defendants and 8+ terabytes of discovery, appears futile. With the new scheduling
protocol, it is difficult for us to suggest to Your Honor a firm trial date, but keeping the
January date in place is akin to asking Your Honor to set a "fantasy trial date," a practice
looked upon with disfavor by other Judges in this District.

        While many of the defendants remain incarcerated, this case was brought in
December 2019. Many other defendants whose cases are far older, who have been detained
for far longer, and who also have not been convicted of any offense, are also awaiting trial.
For these reasons, we respectfully ask the Court to set aside the January trial date. During


Connecticut Office: 2537 Post Road, Southport, CT 06890 / Tel: 203.258.1463 / Admitted: NY, CT, DC
Case 1:20-cr-00078-AT Document 145 Filed 10/07/20 Page 2 of 2
